FILED
                             NOT FOR PUBLICATION                            FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SOK HENG MEAS,                                    No. 08-74471

               Petitioner,                        Agency No. A096-066-350

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Sok Heng Meas, a native and citizen of Cambodia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      The record supports the agency’s denial of Meas’s asylum application as

untimely based on the two-year delay between when Meas learned her husband

was arrested and when she filed her application. See Taslimi v. Holder, 590 F.3d

981, 984 (9th Cir. 2010) (the court has jurisdiction to consider whether an

application for asylum was filed within a reasonable time); Husyev v. Mukasey,

528 F.3d 1172, 1181-82 (9th Cir. 2008). Accordingly, Meas’s asylum claim fails.

      Meas does not contend that she suffered past persecution. The record does

not compel the conclusion that Meas has a clear probability of future persecution

because there is no evidence that spouses of members of the Cambodian Freedom

Fighters (“CFF”) organization are targeted for persecution or that anyone is

targeting Meas because of her own involvement with CFF. See Fakhry v.

Mukasey, 524 F.3d 1057, 1065-66 (9th Cir. 2008). Accordingly, Meas’s

withholding of removal claim also fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Meas failed to establish it is more likely than not that she will be tortured




                                           2                                    08-74471
if returned to Cambodia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




                                       3                                  08-74471